Citation Nr: 1123057	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  05-03 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for the service connected central disc protrusion L2-L3 through L5-S1; spinal stenosis, L3-L4, L4-L5, narrowed neutral foramina L2-L4 and L4-L5, claimed as back condition, currently evaluated as 20 percent disabling prior to May 23, 2006, and 40 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left olecranon bursitis and medial epicondylitis, claimed as left elbow.

3.  Entitlement to service connection for radiculopathy of the lower extremity, also claimed as a right leg condition, including as secondary to the service connected central disc protrusion L2-L3 through L5-S1; spinal stenosis, L3-L4, L4-L5, narrowed neutral foramina L2-L4 and L4-L5.

4.  Entitlement to service connection for a bilateral testicle condition, including as secondary to the service connected central disc protrusion L2-L3 through L5-S1; spinal stenosis, L3-L4, L4-L5, narrowed neutral foramina L2-L4 and L4-L5.

5.  Entitlement to service connection for erectile dysfunction, including as secondary to the bilateral testicle condition.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to March 1990 and from February 2003 to October 2003, with additional periods of service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Board observes that the Veteran has expressed disagreement with several issues decided in a February 2006 rating decision, as well as a November 2007 rating decision.  Statements of the Case were issued in May 2006 and September 2008, respectively.  The issues disagreed with included whether an increased rating is warranted for the service-connected cyst, and whether service connection is warranted for a nervous condition/mental disorder, and for a right knee disorder.  The Veteran did not perfect any of these appeals by filing a VA Form 9 or other Substantive Appeal and the RO has not certified the issues to the Board.  Thus, the Board does not have jurisdiction over these issues.

The Veteran's left elbow, bilateral testicle and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, since October 20, 2003, given his functional loss and limitation of low back of motion due to pain and during flare-ups, his lumbar spine disability is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less.

2.  Throughout the course of this appeal, there is no lay or medical evidence showing that the Veteran's low back disability has ever been productive of ankylosis, or of incapacitating episodes of disc disease having a total duration of at least six weeks but less than twelve weeks per year.

3.  Since October 20, 2003, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve.

4.  There is no objective evidence of any left-sided neurologic impairment related to the Veteran's service-connected low back disability.

5.  Resolving all reasonable doubt in the Veteran's favor, his loss of erectile power is related, at least in part, to his service-connected back disability.


CONCLUSIONS OF LAW

1.  Since October 20, 2003, the criteria for an initial disability rating of 40 percent, and no more, for low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5235-5243 (2010).

2.  Since October 20, 2003, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

3.  The criteria for a separate noncompensable evaluation for disability analogous to atrophy of the testicles with loss of erectile power have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.350, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115, Diagnostic Codes 7522-23 (2010).

4.  Entitlement to special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(k) (West 2002) for loss of use of a creative organ is established.  38 C.F.R. § 3.350(a)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).   The Board observes that VA fulfilled its duties to notify and assist the Veteran.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

Here, the notice requirement does not apply to the Veteran's challenge of his initial disability ratings for his service connected lumbar spine disability.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Id.  at 490-91.  Also, because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a claim for an initial disability rating is distinct from a claim for increased rating, the notice requirements of an independent increased rating claim are not applicable to this claim.  Thus, because the notice that was provided before service connection was granted is deemed legally sufficient, VA's duty to notify with regard to entitlement to the increased initial ratings under appeal has been satisfied.

VA also has a duty to assist the Veteran in substantiating his claims under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, his service treatment records and post service treatment records have been associated with the claims folder.  The Veteran was also afforded several VA examinations and the examination reports are in the claims folder and were reviewed by the Board.  Also, the Veteran's Social Security Administration records were obtained and reviewed in relation to this appeal.  

The Board notes that the Veteran was given the opportunity for a hearing, but cancelled the hearings, thus these issues are adjudicated without the benefit of the Veteran's hearing testimony.  

Also, because the Board is granting service connection for radiculopathy of the right lower extremity, which represents a complete grant of the benefits sought on appeal with regard to this claim, no discussion of VA's duty to notify or assist is necessary as to this claim.

The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to his claims.  VA has met its duties to notify and assist the Veteran.  A remand for further development of these claims would serve no useful purpose.  

Initial Rating - Back

The Veteran is seeking to establish a higher initial rating for his service connected lumbar spine disability.  The original claim was filed in December 2003, and service connection was granted for central disc protrusion L2-L3 through L5-S1; spinal stenosis, L3-L4, L4-L5, narrowed neutral foramina L2-L4 and L4-L5, by way of the March 2004 rating decision.  A 20 percent rating was awarded, effective October 20, 2003, the date following the Veteran's discharge from active service.  The Veteran filed a timely appeal as to this rating.  In February 2009, another rating decision was issued, which granted a 40 percent rating, effective May 23, 2006.  

Evidence to be considered in the appeal of an initial rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  A disability must be considered in the context of the whole recorded history.  Consistent with the facts found, the ratings may be higher or lower for different segments of the time, i.e., the ratings may be "staged."  Id.

Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  The Board observes that the United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

The regulations relating to the thoracolumbar spine, under the general rating formula for rating spine disabilities found in 38 C.F.R. § 4.71a, provide that a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Normal range of thoracolumbar motion encompasses flexion to 90 degrees, and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2010).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, DCs 5235 to 5243.

Intervertebral disc syndrome (Diagnostic Code 5243) is to be evaluated either on the total duration of incapacitating episodes over the prior 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of any chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  A 40 percent evaluation is warranted for an intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) to Diagnostic Code 5243 provides that, "an incapacitating episode" is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, the Veteran's disability rating is evaluated under Diagnostic Code 5243.  

After considering the evidence of record, the Board finds that an initial rating of 40 percent, but no more, is warranted since October 20, 2003.  Here, as will be discussed below, given the point at where the Veteran's pain begins, which was corroborated by the medical evidence, the Board finds that the Veteran's lay reports are competent and credible.  Thus, in light of DeLuca and Cullen, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, especially during flare-ups, the disability picture for the Veteran's low back disability most closely approximates limitation of flexion to 30 degrees.  This finding supports an initial rating of 40 percent for the entire appeal period.  

An April 2003 CT scan of the spine, during active service, showed possible mild spinal stenosis at L5-S1.  In April 2003, there was also a notation in the treatment records that the Veteran exhibited objective evidence of right lower extremity radiculopathy.

In February 2004, shortly following his discharge from service, the Veteran was afforded a VA spine examination.  The report does not show a report of incapacitating episodes related to the Veteran's back disability.  Range of motion is noted as flexion to 60 degrees; however, the Veteran reported painful motion between 0 and 60 degrees flexion, along with increased pain with repetitive flexion of the lumbar spine.  The examiner noted observation of severe spasms of the lumbar paravertebral muscles L1-S1.  With no reports of incapacitating episodes, and no suggestion that forward flexion limited to 30 degrees or less, even considering pain, there is no basis for an increase as of the time of this examination.

In a July 2004 VA outpatient note, the Veteran complains of persistent back pain with a poor reaction to medication.  In September of that year, an MRI confirmed lumbar spinal stenosis, as the Veteran continued treatment and medication for a painful spine.

The Veteran was again afforded a VA spine examination in May 2006.  At that time, he reported an increasing intensity in his back pain as well as a decreased range of motion and decreased tolerance when walking, standing and sitting.  He also reported one episode of urinary incontinence.  The Veteran reported that he visits the local emergency room three to four times per month when he has pain flare-ups.  The examiner noted that the Veteran requires a four-point cane for ambulation.  At this time, flexion was measured at 39 degrees, and the motion was noted as painful from 20 to 39 degrees.  The examiner also reported fatigue, weakness and lack of endurance to an upright position and characterized that as a "major functional impact."  Spasms, tenderness to palpation, and guarding were also noted.  The Veteran was also reported to ambulate with a slow antalgic gait, with a limp right lower extremity.  Because the Veteran's pain is shown, as of the date of this examination, to limit him to painful motion at 20 degrees, a 40 percent rating is warranted.  

Outpatient records show continued pain management and physical therapy over the course of time.  Private records also show periodic visits to the emergency room due to back pain.  See July 2005 and October 2005 private reports.

Two years later, the Veteran's disability was again examined, and he reported constant daily pain.  He again reported being seen in the emergency room due to low back pain, and that his history included once per month hospital treatment.  The examiner pointed out no instances of incapacitating episodes of intervertebral disc syndrome, and the examiner noted that the Veteran did not report radiating pain.  He utilized a back brace and cane to aide in ambulation.  Flexion was noted as 0 to 20 degrees with pain beginning at 20 degrees.  See August 2008 VA examination report.  These symptoms are essentially identical to those reported at the May 2006 examination.

In June 2009, the Veteran was most recently examined.  At this time, he reported unsteadiness, falls, leg/foot weakness, paresthesias, numbness and erectile dysfunction.  Radiating pain down the right lower extremity was also noted, as well as weekly flare-ups of severe pain lasting three to seven days.  He also characterized these flare-ups as incapacitating in nature, lasting one to two days, "at least 30 days" in the prior twelve months.  Flexion was noted as 0 to 35 degrees on this examination, with no additional limitation due to pain.  Again, there is no showing of ankylosis of the thoracolumbar spine, and no evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the prior year.  As such, there is no basis for an award of a rating in excess of 40 percent under either the general rating formula for diseases and injuries of the spine, or under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

To summarize, in light of DeLuca and Cullen, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, especially during flare-ups, the disability picture for the Veteran's low back disability most closely approximates limitation of flexion to 30 degrees.  This finding supports an initial rating of 40 percent for the entire appeal period.  

Radiculopathy

The Veteran also contends that a separate rating is warranted for the right lower extremity disability, which he suggests is related to his service connected back disability.  In April 2002, prior to his discharge from service, the Veteran saw a private physician and reported pain on palpation at the right hip.  Also, in April 2003, the Veteran reported "lumbar back pain radiating into right leg." Since that time, right sided lower extremity pain has been consistently reported.  

At the February 2004 VA examination, the Veteran reported daily low back pain with pain and numbness radiating to the right thigh, calf and heel.  EMG showed to electrodiagnostic evidence of right lower extremity radiculopathy, but the Veteran's complaints of radiating pain continued.  He again reported pain radiating down the right lower extremity from the back at the May 2006 VA examination.

In August 2008, a VA examiner noted pain on examination of the right lower extremity with pinprick, and reported "non specific dermatomal pattern of loss of sensation."  The diagnosis at that time was "clinical evidence of lumbar radiculopathy."

And, at the time of the most recent VA examination, in 2009, the Veteran reported right lower extremity pain that radiates down the left to the toes.

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.   The Veteran has consistently reported radiating pain, as well as numbness into his toes and feet, on the right.  Since the Veteran has consistently reported that his back pain radiates into and through his right leg into his feet and toes, a separate rating for radiculopathy of the right lower extremity is warranted.  Resolving any doubt in the Veteran's favor, the Board finds that the medical and lay evidence supports his entitlement to a separate 10 percent rating, and no more, under Diagnostic Code 8520, for radiculopathy of the right lower extremity. 

Erectile dysfunction/SMC based on loss of use of a creative organ

The evidence overall shows that the Veteran has chronic erectile dysfunction stemming from his low back disability.  Given his oft-reported and unrefuted inability to achieve intercourse and the medical evidence that corroborates his report of having this condition, the Board finds that he is additionally entitled to special monthly compensation for loss of use of a creative organ at the rate provided by 38 U.S.C.A. § 1114(k).  See 38 C.F.R. § 3.350(a)(1) and § 4.115(b) (Note 1).

Extraschedular

Finally, the Veteran's lumbar spine disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (2010) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Board finds that, in this case, the rating schedule adequately comtemplates the Veteran's disability, as is discussed in the decision, above.  Referral for consideration of the extraschedular rating is not warranted.  


ORDER

Subject to the law and regulations regarding monetary benefits, an initial 40 percent rating, effective October 20, 2003, for low back disability is granted.

Entitlement to an evaluation in excess of 40 percent for low back disability is denied.

Subject to the law and regulations regarding monetary benefits, a separate initial rating of 10 percent, but no higher, for neurological impairment analogous to radiculopathy of the right lower extremity is granted. 

Subject to the law and regulations regarding monetary benefits, a separate initial noncompensable rating, and special monthly compensation as detailed above, for disability manifested by loss of erectile power as a manifestation of low back disability is granted.


REMAND

Bilateral Testicle Condition

The Veteran is seeking to establish service connection for a bilateral testicle condition.  He contends that his bilateral testicle condition and erectile dysfunction are secondary to his service connected lumbar spine disability.  The evidence, including the June 2009 VA examination report, shows that the Veteran has testicular impairment.  Given the Veteran's contentions and the state of the record, the Board finds that a VA examination is necessary to determine whether the condition is related to or had its onset in service or was caused or aggravated by a service-connected disability.

Elbow

With regard to the Veteran's claim for an initial rating in excess of 10 percent for his service-connected elbow, the Board observes that he was initially service connected for this disability by way of the March 2004 rating decision that granted a noncompensable evaluation.  In May 2004, he filed a timely notice of disagreement (NOD).  A January 2005 rating decision increased the initially assigned noncompensable rating to 10 percent.  At no time has the Veteran indicated that this 10 percent rating fully satisfies his appeal, therefore his disagreement with the March 2004 rating decision remains pending.  AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).  The RO has not issued a statement of the case (SOC) concerning the Veteran's claim.  Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  The medical and other records on file do show that the Veteran does not work, but do not clearly indicate whether the Veteran is, in fact, unemployable.  The Board notes that service connection is in effect for several disabilities, and at present, his combined rating is 50 percent disabling.  The record, however, does not contain a medical opinion as to whether the Veteran is able to secure and maintain substantially gainful employment (physical or sedentary) in light of his service-connected disabilities.  As such, a VA examination is necessary to address this question.  Accordingly, this issue must be remanded. 

On remand, prior to affording the Veteran this VA examination, any pertinent, outstanding VA and private treatment records and reports must be associated with the claims folder.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Associate any pertinent, outstanding records with the claims folder, including but not limited to, all updated and pertinent private and VA medical records.

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination to determine the nature and etiology of the Veteran's claimed bilateral testicle condition.  In particular, the examiner should review the pertinent evidence in the claims file, examine the Veteran, elicit a complete history and offer a diagnosis.  If the claimed disability is shown, the examiner should address whether it is at least as likely as not that a service connected disability has caused, or aggravated, the diagnosed disability.  If that answer is in the negative, the examiner must state whether it is at least as likely as not that the disability initially manifested during service or can otherwise be shown related to service.  

Thereafter, the examiner must provide an opinion, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, as to whether it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner should set forth a complete rationale for all conclusions in a legible report.

3.  Issue a Statement of the Case on the issue of entitlement to an initial rating in excess of 10 percent for residuals of left olecranon bursitis and medial epicondylitis, claimed as left elbow.  Advise the Veteran of the need to timely file a substantive appeal to perfect the appeal.  The appropriate time to respond must be afforded.  If in order, the matter should then be returned to the Board for appellate review.

4.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


